On petition for rehearing.
Per CuriaM.
The defendant, State Bonding Fund, has petitioned for a rehearing. Among other things it is asserted that the defendant state bonding fund, if afforded an opportunity to do so, can produce certain additional evidence which will demonstrate its nonliability so far as concerns, moneys on deposit on and prior to March 8th, 1921. This court cannot, of course, entertain a motion for leave to introduce additional evidence. Such application should be presented to and determined by the trial court. And although this court expresses no opinion upon the merits of the proposed application, a majority of *1033tbe court are of tbe opinion tbat tbe defendant State Bonding Bund should be permitted to present such application to tbe trial court. Tbe judgment pronounced in tbe former opinion, therefore, will stand, but without prejudice to the right of tbe State Bonding Bund to make its said application to the district court.
BboNsoN, Oh. T., and CixeistiaNsoN, and Nuessle, JJ., and Coe-eey, Dist. L, concur.